DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 18, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US-7931886-B2, Botha.
	Regarding Claims 15 and 16, Botha teaches that a method of agglomerating fines of a material that is predominantly titanium dioxide, comprising: forming the fines into micro-agglomerates in which the fines are bound in the micro-agglomerates by a polysaccharide gum or cellulose derivative, and (see Col. 2, lines 18-21 and Col. 3, lines 
	so that the polysaccharide gum or cellulose derivative is an effective primary binder of the fines when the micro-agglomerate is subjected to high temperature gas flow conditions equivalent to those in the Chloride Process (see Col. 2, lines 9-14, teaching that the agglomerating titania particles are suitable to be used in the chloride process. It is reasonably expected that the binder, cellulose, is an effective primary binder of titania particles when agglomerating titania particles are suitable to be used in the chloride process).
	Botha fails to explicitly teach	that heating the micro-agglomerates in the temperature range 275-350°C, and the heating of the micro-agglomerates in the temperature range is for 0.1 to 2 hours.
	However, Botha teaches the claimed material and content of the binder (see Col. 3, lines 4-7), the claimed material of particles, the claimed moisture content (see Col. 3, lines 15-19), and the claimed size of the agglomerated particles size (see Co. 3, lines 55-65), and also the same treatment (see Col. 2, lines 9-14, teaching that agglomerated particles are suitable to be used in the chloride process).
	Botha also teaches that step of heating the micro-agglomerates at even 250˚C (see Col. 3, lines 46-51). The disclosed temperature of 250˚C is close to the claimed temperature (275 ˚C). (MPEP 2144.05(I))  

	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05 (II) (A)) 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the disclosed temperature to the claimed temperature at the claimed time in order to obtain the same intended purpose.  
	Regarding Claim 18, Botha teaches that in each formed micro-agglomerate, each fines particle is bound to at least two other fines particles by a web of the polysaccharide gum or cellulose derivative whereby the polysaccharide gum or cellulose derivative forms a network of webbing firmly binding the particles in the micro-agglomerate (See the rejection of Claims 15 and 16, Botha teaches the claimed materials of particles, the claimed material and content of binder, the size of the agglomerated particles, and the claimed treatment process.  Also, Botha teaches that the titania particles are formed as pellets (see Col. 3, lines 46-51), which is formed like a 
	Regarding Claim 19, Botha does not explicitly teach that the webs have a respective longitudinally central region of a minimum thickness substantially smaller than the size of the respective bound fines particles (titania particles), wherein the longitudinally central region is of a minimum thickness in the range 0.1-10µm.
	However, Botha teaches the claimed materials of particles, the claimed material and content of binder, the size of the agglomerated particles, and the claimed treatment process (See the rejections of Claims 15 and 16). 
	Moreover, see the rejection of Claim 18, the titania particles are formed as a web, sheet, or pellets microstructure. Therefore, the thickness of the minimum thickness agglomerated particles, formed as a web, sheet, or pellet, is smaller than the diameter of the titania particles. Botha teaches that the diameter of the titania particles is smaller than 40 micrometers (see Col. 2, lines 54-55). Moreover, it is reasonably expected that a minimum thickness of the longitudinally central region of the web is smaller than the diameter of the titania particles, which is less than 40 micrometers and falls within the claimed range. (MPEP 2144.05)
	Therefore, it is obvious to the skilled artisan to optimize the longitudinally central region of the minimum thickness of the web to the claimed range based on the same intended purpose.  
. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US-7931886-B2, Botha, as applied to claim 15 above, and further in view of US-6130272-A, Dopp.
	Botha teaches the steps of forming and heating agglomerated particles (see Col. 3, lines 46-51).
Botha fails to teach that the forming step is effected prior to or simultaneously with said heating in a continuous high shear mixer that combines mixing with agglomeration in a single unit.
	Dopp teach that utilizing the high-shear mixer to form aggregate, and the high-shear mixer is a useful equipment to facilitate agglomerations to the desired final particle size (see Col. 3, lines 15-34 of Dopp)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by Botha, to have the step of forming, heating, and mixing the agglomerations simultaneously in a single mixer unit, as taught by Dopp, in order to facilitate agglomerations to the desired final particle size (see Col. 3, lines 15-34 of Dopp)
Response to Arguments
	Applicants argue against the 112 rejections.
	Applicant’s amendment to the claims has overcome the rejection and it has been withdrawn.

Applicants argue against the prior art rejections.
	Applicants argue that Botha teaches that 250 C is the absolute highest temperature. While the reference may suggest that even 250 C may be used, nothing suggest that this is the absolute highest temperature which may be used, and nothing in the reference teaches away from the use of a higher temperature. Further, 250 C (i.e. 523.15 K) is not so far from 275 C (i.e. 548 K) that would lead one skilled in the art to expect a difference in properties. Additionally, applicants have failed to demonstrate any evidence of new or unexpected results, i.e. critical, for the use of the claimed temperatures. Whereas, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	Applicants argue that the time and temperature of the treatment is important, and allege that they achieve unexpected results based on examples 3 and 4. This is not persuasive, at least because the examples do not compare the closest prior art which would be comparing 250 C to 275 C, not comparing 60 C to 300 C as shown in the examples.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734